
	

113 S575 IS: Judicial Transparency and Ethics Enhancement Act of 2013
U.S. Senate
2013-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 575
		IN THE SENATE OF THE UNITED STATES
		
			March 14, 2013
			Mr. Grassley introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 28, United States Code, to provide an
		  Inspector General for the judicial branch, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Judicial Transparency and Ethics
			 Enhancement Act of 2013.
		2.Inspector general
			 for the judicial branch
			(a)Establishment
			 and DutiesPart III of title 28, United States Code, is amended
			 by adding at the end the following:
				
					60INSPECTOR GENERAL
				FOR THE JUDICIAL BRANCH
						
							Sec.
							1021. Establishment.
							1022. Appointment, term, and removal of Inspector
				  General.
							1023. Duties.
							1024. Powers.
							1025. Reports.
							1026. Whistleblower protection.
						
						1021.EstablishmentThere is established for the judicial branch
				of the Government the Office of Inspector General for the Judicial Branch (in
				this chapter referred to as the Office).
						1022.Appointment,
				term, and removal of Inspector General
							(a)AppointmentThe
				head of the Office shall be the Inspector General, who shall be appointed by
				the Chief Justice of the United States after consultation with the majority and
				minority leaders of the Senate and the Speaker and minority leader of the House
				of Representatives.
							(b)TermThe
				Inspector General shall serve for a term of 4 years and may be reappointed by
				the Chief Justice of the United States for any number of additional
				terms.
							(c)RemovalThe Inspector General may be removed from
				office by the Chief Justice of the United States. The Chief Justice shall
				communicate the reasons for any such removal to both Houses of Congress.
							1023.DutiesWith respect to the judicial branch, the
				Office shall—
							(1)conduct
				investigations of alleged misconduct in the judicial branch (other than the
				United States Supreme Court) under chapter 16 that may require oversight or
				other action within the judicial branch or by Congress;
							(2)conduct
				investigations of alleged misconduct in the United States Supreme Court that
				may require oversight or other action within the judicial branch or by
				Congress;
							(3)conduct and
				supervise audits and investigations;
							(4)prevent and detect
				waste, fraud, and abuse; and
							(5)recommend changes
				in laws or regulations governing the judicial branch.
							1024.Powers
							(a)PowersIn
				carrying out the duties of the Office, the Inspector General shall have the
				power to—
								(1)make
				investigations and reports;
								(2)obtain information
				or assistance from any Federal, State, or local governmental agency, or other
				entity, or unit thereof, including all information kept in the course of
				business by the Judicial Conference of the United States, the judicial councils
				of circuits, the Administrative Office of the United States Courts, and the
				United States Sentencing Commission;
								(3)require, by
				subpoena or otherwise, the attendance and testimony of such witnesses, and the
				production of such books, records, correspondence, memoranda, papers, and
				documents, which subpoena, in the case of contumacy or refusal to obey, shall
				be enforceable by civil action;
								(4)administer to or
				take from any person an oath, affirmation, or affidavit;
								(5)employ such
				officers and employees, subject to the provisions of title 5, governing
				appointments in the competitive service, and the provisions of chapter 51 and
				subchapter III of chapter 53 of such title relating to classification and
				General Schedule pay rates;
								(6)obtain services as
				authorized by section 3109 of title 5 at daily rates not to exceed the
				equivalent rate for a position at level IV of the Executive Schedule under
				section 5315 of such title; and
								(7)the extent and in
				such amounts as may be provided in advance by appropriations Acts, to enter
				into contracts and other arrangements for audits, studies, analyses, and other
				services with public agencies and with private persons, and to make such
				payments as may be necessary to carry out the duties of the Office.
								(b)Chapter 16
				mattersThe Inspector General
				shall not commence an investigation under section 1023(1) until the denial of a
				petition for review by the judicial council of the circuit under section 352(c)
				of this title or upon referral or certification to the Judicial Conference of
				the United States of any matter under section 354(b) of this title.
							(c)LimitationThe Inspector General shall not have the
				authority to—
								(1)investigate or
				review any matter that is directly related to the merits of a decision or
				procedural ruling by any judge, justice, or court; or
								(2)punish or
				discipline any judge, justice, or court.
								1025.Reports
							(a)When To Be
				MadeThe Inspector General shall—
								(1)make an annual
				report to the Chief Justice and to Congress relating to the activities of the
				Office; and
								(2)make prompt
				reports to the Chief Justice and to Congress on matters that may require action
				by the Chief Justice or Congress.
								(b)Sensitive
				MatterIf a report contains sensitive matter, the Inspector
				General may so indicate and Congress may receive that report in closed
				session.
							(c)Duty To Inform
				Attorney GeneralIn carrying out the duties of the Office, the
				Inspector General shall report expeditiously to the Attorney General whenever
				the Inspector General has reasonable grounds to believe there has been a
				violation of Federal criminal law.
							1026.Whistleblower
				protection
							(a)In
				GeneralNo officer, employee, agent, contractor, or subcontractor
				in the judicial branch may discharge, demote, threaten, suspend, harass, or in
				any other manner discriminate against an employee in the terms and conditions
				of employment because of any lawful act done by the employee to provide
				information, cause information to be provided, or otherwise assist in an
				investigation regarding any possible violation of Federal law or regulation, or
				misconduct, by a judge, justice, or any other employee in the judicial branch,
				which may assist the Inspector General in the performance of duties under this
				chapter.
							(b)Civil
				ActionAn employee injured by a violation of subsection (a) may,
				in a civil action, obtain appropriate
				relief.
							.
			(b)Technical and
			 conforming amendmentThe table of chapters for part III of title
			 28, United States Code, is amended by adding at the end the following:
				
					
						60.
				  Inspector General for the judicial
				  branch1021
					
					.
			
